Citation Nr: 0714712	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-34 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating 
for arterial hypertension with complaints of lightheadedness, 
dizziness and chest pains.

3.  Entitlement to an initial compensable disability rating 
for sleep apnea.

4.  Entitlement to service connection for back pain.

5.  Entitlement to service connection for asbestosis.

6.  Entitlement to service connection for a lupus (skin).

7.  Entitlement to service connection for lump, right 
testicle.

8.  Entitlement to service connection for ulcers.

9.  Entitlement to service connection for numbness in left 
arm.

10.  Entitlement to service connection for painful right 
knee.

11.  Entitlement to service connection for painful left knee.

12.  Entitlement to service connection for right ankle pain.

13.  Entitlement to service connection for left ankle pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Issues 4, 12, and 13 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's GERD is not productive of persistently 
recurrent epigastric distress accompanied by substernal or 
arm or shoulder pain or productive of considerable impairment 
of health.

2.  The veteran's arterial hypertension is manifested by 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.

3.  The veteran's sleep apnea is not productive of persistent 
day-time hypersomnolence.  

4.  The veteran does not currently have a chronic disability 
related to exposure to asbestos in service.

5.  Although the veteran was diagnosed with discoid lupus 
erythematosus during service, it resolved with treatment 
without any chronic residuals and there is no evidence of 
another current skin disorder that may be related to service.

6.  The lump in the veteran's right testicle is not related 
to any injury or disease incurred in service, nor is it a 
presumptive chronic disease.

7.  The veteran was not diagnosed to have ulcers in service 
nor does he have a current diagnosis of having ulcers.

8.  The episodes of left arm and/or shoulder conditions shown 
in the service medical records were acute and transitory, and 
there is no evidence of any current chronic condition 
relating to the veteran's left arm, elbow and/or shoulder.

9.  There is no evidence showing that the veteran had a 
chronic right knee disorder in service or currently has one.

10.  There is no evidence showing that the veteran had a 
chronic left knee disorder in service or currently has one.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.114, Diagnostic 
Code 7346 (2006).

2.  The criteria for an initial disability rating of 10 
percent for arterial hypertension with lightheadedness, 
dizziness and chest pains, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.104, Diagnostic 
Code 7101 (2006).

3.  The criteria for an initial compensable disability rating 
for sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7 and 4.97, Diagnostic Code 6847 
(2006).

4.  Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

5.  Chronic lupus (skin) was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

6.  A lump in the right testicle was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

7.  Ulcers were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 
3.304, 3.307, 3.309 (2006).

8.  Left arm numbness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

9.  Right knee pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).

10.  Left knee pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
January 2003, prior to the initial AOJ decision on his claims 
for service connection.  Although this notice was deficient 
in that it failed to provide notice to the veteran of the 
fourth Pelegrini II element, the Board finds that this 
deficiency in notice is nonprejudicial error to the veteran.   
The veteran was advised in the January 2003 letter of VA's 
obligation to assist him in obtaining evidence to support his 
claim and that he must give VA adequate information 
identifying such evidence.  He was further advised that it 
was his responsibility to make sure that VA receives those 
records.  In response, the veteran identified multiple 
private medical care providers and provided releases to VA to 
obtain their treatment records.  The veteran was notified 
when the RO requested these medical records.  The rating 
decision and Statement of the Case advised the veteran of the 
records obtained.  

In addition, with regards to his claim for service connection 
for asbestosis, the veteran was sent a letter in March 2003 
requesting he answer questions seeking information regarding 
his military exposure to asbestos.  The veteran failed to 
respond to this request for information.  Thus the Board 
finds that the veteran knew of VA's desire to obtain evidence 
in support of his claims as evidenced by his response to the 
January 2003 letter.  After being notified of the evidence 
obtained by VA in support of his claims in the rating 
decision and statement of the case, the veteran has not 
identified or provided any additional evidence.  Thus the 
Board finds that the veteran has not been prejudiced by VA's 
failure to notify him to provide any evidence he has in his 
possession.

The Board notes that the veteran's claims for service 
connection for GERD, arterial hypertension with 
lightheadedness, dizziness and chest pains, and sleep apnea 
were granted in the July 2003 rating decision and were 
assigned disabling ratings.  The veteran disagreed with the 
assigned disability ratings of these now service-connected 
disabilities in October 2003.  Since the veteran's claims 
were initially for service connection, which has been 
granted, the Board finds that VA's obligation to notify the 
veteran was met as these claims for service connection were 
obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in the January 
2003 notice relating to the veteran's appeal for these 
disabilities is not prejudicial to the veteran.

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, the Board finds that the veteran has 
not been prejudiced by VA's failure to provide notice on 
these elements of his claims because either sufficient 
evidence has been provided to support the assignment of a 
higher disability rating or the evidence does not support the 
claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran assisted in the development of his 
claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records were obtained.  The veteran 
did not identify any treatment at a VA facility.  He did, 
however,  provide releases for the RO to obtain private 
medical treatment records, which it did.  The veteran was 
notified in the rating decision and the Statement of the Case 
of what evidence had been obtained and considered in 
rendering the decisions.  He has not identified any further 
evidence in support of his claims.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination on his claims for service 
connection for arterial hypertension, GERD and sleep apnea in 
June 2003.  

As for the veteran's claims for service connection for 
asbestosis, lupus, lump on right testicle, ulcers, numbness 
of the left arm and bilateral knee pain, the Board finds that 
examination is not needed because there is no evidence that 
the claimed conditions either currently exist or may be 
associated with his military service.  Either his service 
medical records show no pertinent complaints or diagnoses of 
the claimed condition or there is no current medical evidence 
of the claimed condition.  Furthermore, the veteran has not 
alleged nor shown a continuity of symptomatology since his 
separation of service.  Since there is no evidence indicating 
that either the claimed condition currently exists or a 
possible nexus, or relationship, exists between the claimed 
condition and the veteran's military service, VA examination 
was not required.  38 C.F.R. § 3.159(c)(4)(i)(C) (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran's claims for higher evaluations are original 
claims that were placed in appellate status by his 
disagreement with the initial rating awards.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

GERD

The veteran's GERD has been evaluated under Diagnostic Code 
7346 and evaluated as 10 percent disabling.  The Rating 
Schedule does not provide a specific diagnostic code for 
evaluation of GERD.  Thus, the veteran's GERD has been 
evaluated as analogous to the diagnostic criteria set forth 
in Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic 
Code 7346, a 10 percent evaluation is warranted where the 
evidence shows two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent evaluation is 
warranted where there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2006). 

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for rating disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (2006).

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence is against 
finding that a disability rating in excess of 10 percent is 
warranted for the veteran's service-connected GERD.  Although 
the service medical records show the veteran has GERD, which 
was confirmed by a May 1993 upper gastrointestinal series, 
there is no indication that, at the time of the veteran's 
separation from service in January 2002, he was having any 
significant problems with it.  His separation examination in 
September 2001 does not show that the veteran was taking any 
medications for his GERD or that any significant signs and 
symptoms were either reported or found.  Treatment records 
thereafter also do not show any treatment for the veteran's 
GERD, including the use of the medications.

Post-service treatment records do not show any treatment for 
GERD until February 2003 when the veteran was prescribed 
medications.  At a VA examination in June 2003, however, the 
veteran reported that he was on no medications at that time.  
He did report that he occasionally wakes up at night with 
heartburn and regurgitation and uses two pillows at night.  
He also tries not to eat any greasy foods.  Physical 
examination revealed temperature, pulse and respirations to 
be within normal limits.  The veteran was noted to be obese.  
Examination of the abdomen revealed that it was soft, 
depressible, with peristalsis present.  No masses, tenderness 
or visceromegaly were noted.  The examination also failed to 
show signs of weight loss, hematemesis, melena, anemia or any 
other signs or symptoms of impairment of health.  The 
diagnosis was gastroesophageal reflux disorder (GERD).

Thus the evidence fails to show that the veteran has 
persistently recurrent epigastric distress, accompanied by 
some substernal or arm or shoulder pain, which is productive 
of considerable impairment of health.  Rather the evidence 
shows the veteran has pyrosis and regurgitation occasionally 
at night and that he occasionally takes medication for his 
symptoms but that he is generally in good health.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim, and the benefit of the doubt doctrine is not 
applicable.  Consequently, the veteran's claim must be 
denied.

Arterial Hypertension with Lightheadedness, Dizziness and 
Chest Pains

The veteran's arterial hypertension is currently evaluated as 
noncompensable under Diagnostic Code 7101.  Diagnostic Code 
7101 provides for a 60 percent rating when diastolic pressure 
is predominantly 130 or more; a 40 percent rating when 
diastolic pressure is predominantly 120 or more; a 20 percent 
rating when diastolic pressure is predominantly 110 or more, 
or systolic pressure is predominantly 200 or more; and a 10 
percent rating when diastolic pressure is predominantly 100 
or more, systolic pressure is predominantly 160 or more, or 
an individual has a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Code 7101 (2006).  Note 1 to 
Diagnostic Code 7101 requires that hypertension or isolated 
systolic hypertension be confirmed by readings taken two or 
more times on at least three different days.  For purposes of 
this section, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 
7101, Note 1 (2006).

The service medical record showed the veteran was diagnosed 
to have hypertension while in the service and has been taking 
anti-hypertension medication since 1993.  Hypertension 
screening from August 1993 revealed three separate readings 
on three different days with a diastolic pressure of 100 or 
more.  Subsequent treatment records during service continue 
to show treatment of hypertension with anti-hypertension 
medication and multiple readings of diastolic pressure of 100 
or more without medication.  Post-service medical records 
show the veteran continues to be treated with medication for 
hypertension.  The VA examiner from June 2003 also diagnosed 
the veteran to have arterial hypertension.  Blood pressure 
readings were 154/88 and 169/87.  

The Board finds that the evidence is sufficient to show the 
veteran's arterial hypertension is consistent with the 
criteria for a 10 percent disability rating, but no higher.  
A higher disability rating is not warranted because the 
evidence fails to show that the veteran has had diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

Having found that a compensable rating for the veteran's 
arterial hypertension with lightheadedness, and dizziness and 
chest pains, the Board grants a disability rating of 10 
percent, but no higher.  The veteran's appeal is, therefore, 
granted but only to the extent that a 10 percent disability 
rating is awarded.

Sleep Apnea

The veteran's sleep apnea has been rated under DC 6847.  
Under DC 6847, a noncompensable rating is assigned for being 
asymptomatic but with documented sleep disorder breathing.  A 
30 percent rating is assigned when there is persistent day- 
time hypersomnolence.  The assignment of a 50 percent rating 
requires the use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine, and a 100 percent 
rating is warranted when there is chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or if a 
tracheostomy is required.  

The veteran's service medical records contain only one 
treatment note related to a diagnosis of sleep apnea.  This 
December 1999 treatment note (which appears to be in 
conjunction with a medical examination of that same date) 
indicates that the veteran has a diagnosis of sleep apnea.  
It was noted that the veteran was status post 
septouvuloplasty.  The veteran reported still feeling tired 
but less than before and related his tiredness to 
deconditioning.  An August 1999 treatment note from an 
otorhinolaryngologist indicates the veteran was being seen 
for follow-up of a supraglottic tissue resection.  The Board 
notes that there is a gap in the veteran's service medical 
records for several years, and a November 1999 treatment note 
indicates that one of the volumes of the veteran's records 
was lost and a new one was being made.  Thus earlier 
treatment records for sleep apnea are not available for 
review.  At his separation examination in September 2001, the 
veteran reported having frequent trouble sleeping.  The 
examiner noted that the veteran had a history of obstructive 
sleep apnea.

Post-service medical treatment records to not show complaints 
of or treatment for sleep apnea.  At the VA examination in 
June 2003, the veteran reported a continued sleeping disorder 
with waking up during the night on and off and sleeping a 
total of four hours.  Although he said that his sleep is not 
restful, he reported taking no naps during the daytime.  He 
did, however, report that he does feel tired during the day.  
The examiner made a comment that apparently the sleep apnea 
was resolved with the surgery.  The assessment was sleep 
apnea status post uvulopalatopharyngoplasty.  

The Board finds that this evidence is insufficient to show 
that the veteran's sleep apnea is consistent with the 
criteria for a 30 percent disability rating for sleep apnea.  
In order to be entitled to a 30 percent disability rating, 
the evidence must show that there is persistent day-time 
hypersomnolence.  Although the evidence shows the veteran 
continues to have some trouble sleeping and sleepiness 
(somnolence) during the day, it fails to show that he has 
excessive sleepiness (hypersomnolence) as evidenced by his 
denial of taking naps during the daytime and his lack of 
treatment since service.  Thus the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating for sleep apnea.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.

III.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2006).  

Asbestosis

The veteran filed a claim for asbestos exposure which the RO 
adjudicated as a claim for asbestosis.  The service medical 
records do not show any diagnosis of a respiratory disorder 
while in service.  Although there were some complaints of 
shortness of breath seen in the service medical records, 
these complaints were made at times the veteran also 
complained of chest pain or lightheadedness, which were 
related to either the veteran's GERD or his hypertension.  
Pulmonary function testing was conducted in July 1992 with 
normal results.  This testing was conducted in conjunction 
with the veteran's participation in a Navy Asbestos Medical 
Surveillance Program.  At his separation examination in 
September 2001, the veteran complained of shortness of breath 
but indicated it coincided with episodes of syncope.  No 
respiratory disorder, except for sleep apnea, was noted on 
the separation examination report.

Post-service medical records do not show complaints of or 
treatment for any respiratory disorders.  In addition they 
show the veteran denying having shortness of breath.  At the 
June 2003 VA examination, the veteran reported symptoms 
including shortness of breath during active duty, but related 
that symptom to his hypertension.  The examination report 
does not indicate the veteran related having any current 
episodes of shortness of breath or having any respiratory 
disorders except for sleep apnea.

The Board concedes that the veteran most likely was exposed 
to asbestos during service given the service medical records 
relating to the veteran's participation in the Navy Asbestos 
Medical Surveillance Program.  Despite that, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim because there is no evidence that he has any 
current asbestos-related disorder.  Exposure to asbestos, in 
and of itself, is not grounds for establishing service 
connection.  There must be some current chronic disability 
caused thereby before service connection is warranted.  
Because there is no evidence of a current chronic disability 
caused by the veteran's exposure to asbestos in service, 
service connection is not warranted at this time, and the 
veteran's appeal is denied.

Lupus (Skin)

The service medical records show that in February 1994 the 
veteran was seen with complaints of a rash behind his left 
ear.  There was five to seven small plaques noted, black in 
color without draining, edema or tenderness to palpation.  It 
was thought to possibly be a fungal infection.  A few weeks 
later, the veteran came to sick call again for the same rash.  
Exam was remarkable for a bluish-black, slightly raised rash.  
The assessment was irritant dermatitis.  A few weeks later 
the veteran was seen again for this rash.  It was noted that 
antifungal medication had not made an improvement.  Exam 
revealed hyperpigmented, flat, auricular rash with confluent 
area, but no vesicles, pustules or papules were noted.  The 
veteran was referred to Dermatology for a consult.  

The veteran was seen on June 13, 1994 in Dermatology.  The 
assessment was lichen planus versus gouge rot.  A punch 
biopsy was performed, but the results are not of record.  
Another punch biopsy was performed in July 1994.  The 
pathology report reveals that, although the provisional 
assessment was suggestive of lupus erythematosus as a 
possible diagnosis, the final microscopic diagnosis was 
lichenoid dermatitis.  Despite the pathology findings, 
however, a July 22, 1994, treatment note indicates that the 
veteran's case was presented at grand rounds and the 
consensus was that the veteran had zesterform discoid lupus 
erythematosus.  After further testing, it was determined, 
however, that the veteran did not have systemic lupus as 
shown by a negative antinuclear antibody test.  The veteran 
was treated with keloid shots directly to the left post 
auricular area.  On August 15, 1995, the veteran was declared 
to have no active lupus.  

Subsequent service medical records do not reveal any further 
treatment.  At his separation examination, the veteran 
reported having a skin disease.  The examiner noted a history 
of lupus, now resolved.  No diagnosis of a skin disease was 
made after examination.  

It is clear from the service medical records that the 
veteran's discoid lupus erythematosus was successfully 
treated in service in 1994 and by August 1995 was resolved.  
Furthermore post-service treatment records do not show any 
treatment for discoid lupus erythematosus or any other skin 
disorder.  Thus the Board finds that the preponderance of the 
evidence is against the veteran's claim because the evidence 
fails to show that he currently has discoid lupus 
erythematosus or any other skin disorder.  Without a current 
disability, service connection is not warranted, and the 
veteran's claim must be denied.

Lump, Right Testicle

Treatment records from January and February 2003 show the 
veteran to have a lump on the right testicle that is tender 
to the touch.  It was noted that the veteran had had a 
vasectomy five years prior.  Service medical records show the 
veteran had a vasectomy in 1998, but there are no records of 
any complications from that surgery or treatment for a lump 
on the right testicle.  On the report of his separation 
examination in September 2001, the examiner noted that the 
veteran's testes were descended, he was circumcised, and 
there were no masses present.

The Board finds that the preponderance of the evidence is 
against the veteran's claim because there is no evidence 
linking the post-service finding of a lump on the right 
testicle in 2003 and any injury or disease incurred in 
service.  The service medical records are silent for any 
complaints of or treatment for a lump on the veteran's right 
testicle, and the separation examination distinctly found 
that there are no masses present on September 2001.  Thus the 
medical evidence shows that the lump on the veteran's right 
testicle was not treated until approximately one year after 
his separation from service.  Thus service connection is not 
warranted.

The Board also notes that presumptive service connection for 
a chronic disease is not warranted as the evidence fails to 
show that the lump on the veteran's right testicle is related 
to one of the chronic diseases listed in 38 C.F.R. 
§ 3.309(a).  

Thus the preponderance of the evidence is against the 
veteran's claim for service connection, and the benefit of 
the doubt doctrine does not apply.  Consequently, the 
veteran's appeal must be denied.

Ulcers

The service medical records show the veteran began 
complaining of shortness of breath with chest pain in 1989.  
In May 1993, it was determined that the etiology of the 
veteran's chest pains was gastroesophageal reflux disease 
with esophageal spasm.  The veteran underwent an upper 
gastrointestinal series in May 1993 which showed he had a 
hiatal hernia with moderate to gastroesophageal reflux.  This 
study did not find any evidence of ulceration.  Subsequent 
service medical records continue to show occasional 
complaints of chest pain considered to be noncardiac in 
nature and successfully treated with medications for GERD.  
Post-service treatment records from 2003 show treatment for 
GERD with Aciphex and Prevacid.  These records do not show 
any finding that the veteran currently has ulcers.  Nor did 
the veteran report having any ulcers when discussing his GERD 
symptoms at the June 2003 VA examination.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
ulcers because the evidence fails to showed that he either 
had ulcers in service or that he currently has ulcers.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's appeal must be denied.

Left Arm Numbness

Service medical records show that in March 1986 the veteran 
was treated for strain of the left trapezius muscle and upper 
shoulder.  In February 1994, the veteran was seen again with 
complaints relating to his left shoulder.  He denied any 
history of, or injury to it.  The assessment was left 
shoulder tendonitis versus bursitis.  X-ray of the left 
shoulder was normal.  No further complaints are seen with 
respect to the left shoulder or arm until March 2000 when the 
veteran complained of numbness in the joints of the left 
elbow and arm.  Neurologic examination revealed decreased 
sensation, but no loss of reflexes.  The assessment was 
numbness with no real anatomical disability.  On May 2000, 
the veteran again complained of left-sided numbness, greater 
in the upper extremity than the lower extremity.  Physical 
examination showed a grossly normal neurologic examination 
except for decreased sensation of the left cranial nerve V 
and decreased sensation of the lateral left lower extremity 
distally to light touch.  The assessment was decreased 
sensation of the left face and lateral distal left lower 
extremity.

At his separation examination in September 2001, however, the 
veteran made no specific complaints of numbness in the left 
arm, and no orthopedic or neurologic disorder was found on 
examination.  Furthermore post-service medical records do not 
reveal any complaints or treatment relating to the veteran's 
left arm, elbow or shoulder.  Given the long time frames 
between each treatment of complaints relating to the 
veteran's left arm or shoulder and the lack of evidence of 
any problem since 2000, the Board finds that the various 
problems noted in the service medical records were acute and 
transitory conditions without chronic residuals.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
left arm numbness because the evidence fails to show that the 
veteran has a current disability, either orthopedic or 
neurologic, of his left arm, elbow or shoulder.  Furthermore 
the evidence also fails to show the veteran had a chronic 
left arm, elbow or shoulder condition in service. 
Consequently, service connection is not warranted, and the 
veteran's appeal must be denied.

Bilateral Knee Pain

The veteran claimed service connection for painful joints 
including in both knees.  Post-service medical records failed 
to show any complaints of or treatment for pain in either of 
the veteran's knees.  Furthermore, the service medical 
records also failed to show any complaints of or treatment 
for injuries or disease related to the knees.  The only 
complaint seen in the service medical records is at the 
veteran's separation examination in September 2001 where, on 
his Report of Medical History, the veteran reported arthritis 
in his hips and knees.  The examiner noted the veteran had 
complaints of multiple joint aches and "arthritis."  On 
physical examination, however, no finding of any abnormality 
of the veteran's knees was made.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claims for service connection for 
bilateral knee pain because the evidence fails to show that 
the veteran either had a chronic knee disorder in service or 
currently has a chronic knee disorder in either knee.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claims for service connection for 
right and left knee pain must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for gastroesophageal reflux disease (GERD) is denied.

Entitlement to an initial disability rating of 10 percent, 
but no higher, for arterial hypertension with complaints of 
lightheadedness, dizziness and chest pains, is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Entitlement to an initial compensable disability rating for 
sleep apnea is denied.

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a lupus (skin) is 
denied.

Entitlement to service connection for lump, right testicle, 
is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for numbness in left arm is 
denied.

Entitlement to service connection for painful right knee is 
denied.

Entitlement to service connection for painful left knee is 
denied.


REMAND

The Board remands to the Appeals Management Center (AMC) the 
issues of service connection for back pain, right ankle pain, 
and left ankle pain for the purposes of providing the veteran 
appropriate VA examinations for these claimed conditions.

With regards to the veteran's claim for service connection 
for back pain, the Board notes that the veteran reported 
having recurrent back pain in a December 1999 examination and 
in his September 2001 separation examination.  At the 
December 1999 examination the examiner noted significant 
history of low back pain without acute flare up at that time.  
At a separation examination in September 2001, the veteran 
again reported recurrent back pain to which the examiner 
noted that the veteran complained of "arthritis."  No 
objective finding of a spine disorder was made however.

With regards to the veteran's claim for right ankle pain, the 
Board notes that the service medical records show the veteran 
sprained his right ankle in April 1990 and underwent physical 
therapy in June 1990.  He was again diagnosed with an ankle 
sprain in September 1994 which was considered probably due to 
instability.  In a Report of Medical History related to the 
December 1999 examination, the veteran reported swollen or 
painful joints, but his ankle was not specifically mentioned 
and no finding was made on examination.  Again at the 
September 2001 separation examination, the veteran complained 
of painful or swollen joints and reported occasional ankle 
pain and swelling.  No physical findings were made on 
examination however.

With regard to the veteran's claim for left ankle pain, the 
Board notes that the service medical records show the veteran 
was treated for a left ankle sprain in June and July 1986.  
As indicated with the right ankle claim, the veteran reported 
swollen and painful joints at his December 1999 and September 
2001 examinations.

The Board finds that the veteran is entitled to VA 
examinations for these claimed conditions.  The examiner must 
first determine whether there are any current chronic 
conditions that are subject to service connection as pain 
itself is not a disability, but merely a symptom.  If the 
examiner determines that there is a current chronic condition 
of the back, right ankle or left ankle, the examiner should 
then render an opinion as to whether it is at least as likely 
as not that the current chronic condition is related to any 
injury or disease incurred in service.

Prior to scheduling him for examination, the veteran should 
be contacted and asked to identify any medical treatment that 
he has received for his claimed back and ankle conditions 
since his separation from service and to provide releases for 
any private medical care providers identified so that VA may 
obtain those treatment records.

The Board also notes that there have been changes in the laws 
regarding VA's duty to notify the veteran since the January 
2003 letter was sent.  Thus, an updated notice letter should 
be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
information and evidence necessary to 
substantiate his claims for service 
connection, consistent with current law 
and regulations.  

2.  Contact the veteran and request that he 
provide the names, addresses and dates of 
treatment of all medical care providers, VA or 
non-VA, who have provided pertinent treatment 
of the veteran for his claimed back and 
bilateral ankle pain. The veteran should be 
advised that he can either submit private 
medical treatment records himself or he should 
complete release forms authorizing VA to 
request copies of them from the identified 
private medical care providers.  If the veteran 
provides completed release forms, the 
identified treatment records should be 
requested.  In making the request, it should be 
specified that copies of the actual treatment 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for appropriate VA examination(s).  
The claims file must be provided to the 
examiner(s) for review in conjunction with 
the examination(s).

After reviewing the file and examining the 
veteran, the examiner is asked to respond to 
the following questions:

a)  Does the veteran have a current 
chronic condition related to his back 
and/or either of his ankles?  If so, 
please provide a diagnosis.

b)  For each diagnosed disorder, the 
examiner is asked to render an opinion 
as to whether it is at least as likely 
as not (i.e., at least a 50 percent 
probability) that each of the veteran's 
current conditions is related to any 
injury or disease incurred during 
service.  For any opinion given, the 
examiner should provide a complete 
rationale for that opinion.




4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report(s) is complete, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


